DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim object is withdrawn, the examiner just wanted to ensure the term “distance informations” was not a mistranslation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pacala (20190011556) in view of Niclass (20180341009).

Referring to claim 1, Pacala shows a ranging sensor of a TOF method (see paragraph 71 note the delay time is used to determine distance), which operates in cooperation with at least one camera module (see the array of photosensors shown in figures 2a-2d and paragraph 9 showing the photosensor array captures images), measures time during which a beam radiated to a space is reflected by a target and returned (see paragraph 71), and generates distance information of the target for generating three-dimensional positional information by combining the distance 

a light-emitting unit that includes a plurality of light-emitting elements (see figure 2A Ref 210) arranged in plane (see figures 2A-2D) and radiates, toward subspaces obtained by dividing the space, light from the light-emitting elements, which are allocated to the subspaces (see the progression of figures 2A-2D note 214(1)-214(m) also see figure 3 Ref 302-304), with the light formed into a beam by a light emitting lens system (see figure 5 Ref 520);
a light-receiving unit that includes a plurality of light-receiving elements arranged in plane (see figures 2A-2D Ref 220), and receives reflected light beams from the subspaces arid forms images of the reflected light beams on the light-receiving elements, which are allocated to the subspaces (see figures 2A-2D note the progression of the activated elements Ref 224(1)-224(m) also see figure 3 Ref 306-308), by a light receiving lens system (see figure 5 Ref 502); arid
a space control unit that independently controls each element group that includes at least one light-emitting element and at least one light-receiving element that are allocated to a common one of the subspaces (see figure 1 note Ref 125 in communication with 115 via comm line Ref 119 acts to control and synchronize the emitter and receiver array).
While Pacala shows the space control unit configures at least one or a plurality of subspace groups that is/are designated in advance on a basis of the image information 
Pacala fails to show wherein the space control unit configures at least one or a plurality of subspace groups that is/are designated in advance on a basis of the image information and each of the subspace groups includes a plurality of the subspaces arranged in an adjacent manner in a square form, and the distance informations related to the subspace groups are acquired.
Niclass shows a similar device that includes the space control unit configures at least one or a plurality of subspace groups that is/are designated in advance on a basis of the image information and each of the subspace groups includes a plurality of the subspaces arranged in an adjacent manner in a square form, and the distance informations related to the subspace groups are acquired (see figure 4 Ref 70, figure 5 Ref 92, 94, and 96 also see paragraph 57-60 discussing the scanning across the SPAD array and generating a super pixel that includes a 2x2 square of sensing elements).  It would have been obvious to include the super pixel as taught by Niclass because this allows the device to maximize the collection of the optical signals from the image of the illumination spot while reducing the exposure to target scene background illumination uncorrelated with the illumination spot as taught by Niclass. 


a number of the distance information is equal to or less than the number of the TOF signal processing channels (see figure 11 and 12 note the active columns shown in figure 11 for readout is 1110 and 1112, also figure 12 shows where a single row is read out).
Referring to claim 9, Pacala shows the number of the light-emitting elements and the number of the light-receiving elements are equal to or less than the number of effective pixels of an imaging sensor included in the camera module (see figures 2A-2D and figures 13A-13B).
Referring to claims 5 and 6, Pacala renders obvious the number of the light-receiving elements included in the light-receiving unit is a multiple of the number of the light-emitting elements included in the light-emitting unit, the light-receiving elements are configured to form a unit element in a unit of the multiple (see figures 2A-2D), and
a moving-direction estimator unit that estimates a set of moving directions of targets, on a basis of change in a light amount reflected by each of the targets and received by the light-receiving elements in each of unit elements, is further included (see paragraph 84).  Note that Pacala shows tracking an object this renders obvious a moving-direction estimator that controls the emitter and receiver array as taught by figures 2A-2D and in figure 3. 

the distance informations related to the reconfigured subspace groups are acquired in the TOF signal processing unit (note the reconfigurable transmission and reception areas as shown in figure 13A-13B also see paragraph 169 in combination with the object tracking shown in paragraph 84).  One of ordinary skill in the art would have known to reconfigure the active areas in the transmitter and receiver array to track an object in light of Pacala.  


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pacala (20190011556) in view of Niclass (20180341009) and further in view of Spickermann (20190041519).
Referring to claim 4, Pacala fails to shows but Spickermann shows the TOF signal processing unit adds, to the distance informations further information indicating reliability for each of the distance informations related to specific subspaces or subspace groups (see paragraph 26).  It would have been obvious to include the reliability for the distance information as taught by Spickermann because this allows the system to measure distance to a target object and allow for a possible error in measurement to ensure safety when used in collision avoidance.   
Conclusion


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645